IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-20-00096-CR

                              IN RE LESTER DAVIS


                                Original Proceeding



                          MEMORANDUM OPINION


      Lester Davis, an inmate, requests that we grant his petition for writ of mandamus

and order the trial court to withdraw his judgment of conviction and release him from

confinement. Davis claims that the indictment against him was “fraudulent” because it

was not the product of the January 2012 grand jury.

      We affirmed Davis’s judgment on direct appeal. See Davis v. State, No. 10-13-

00390-CR, 2014 WL 2946420 (Tex. App.—Waco June 26, 2014) (mem. op., not designated

for publication). Davis’s petition for discretionary review was refused by the Texas Court

of Criminal Appeals. Davis’s numerous petitions for habeas corpus have also been

rejected by the Texas Court of Criminal Appeals, resulting in sanctions imposed against
him by that court for abuse of the writ. See Ex parte Davis, No. WR-33,426-18, 2018 WL
3569033 (Tex. Crim. App. July 25, 2018) (order).

        Once a felony conviction becomes final, as in this case, only the Texas Court of

Criminal Appeals has jurisdiction to review post-conviction collateral attacks on that

conviction. See TEX. CODE CRIM. PROC. ANN. art. 11.07; Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991); In re McIntosh, No. 10-19-00442-CR, 2019 WL
6954204, at *1 (Tex. App.—Waco Dec. 18, 2019, no pet.).

        Accordingly, because Davis complains about a final felony conviction and only the

Court of Criminal Appeals has jurisdiction regarding his complaints, Davis’s petition for

writ of mandamus is dismissed for want of jurisdiction.



                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition dismissed
Do not publish
Opinion delivered and filed March 23, 2020
[OT06]




In re Davis                                                                          Page 2